 

December 16, 2019

WINMARK CORPORATION

WIRTH BUSINESS CREDIT, INC.

WINMARK CAPITAL CORPORATION

GROW BIZ GAMES, INC.

c/o Winmark Corporation

605 Highway 169 North, Suite 400

Minneapolis, MN  55441

 

Re:Amendment No. 2 to Note Agreement

Ladies and Gentlemen:

Reference is made to the Note Agreement dated as of May 14, 2015  (as amended by
Amendment No. 1 dated July 19, 2017, the “Note Agreement”), among Winmark
Corporation, a Minnesota corporation (the “Company”), Wirth Business Credit,
Inc., a Minnesota corporation (“Wirth”), Winmark Capital Corporation, a
Minnesota corporation (“Winmark Capital”), Grow Biz Games, Inc., a Minnesota
corporation (“Grow Biz”; the Company, Wirth, Winmark Capital, Grow Biz and any
other Person who joins the Note Agreement as an Issuer pursuant to paragraph 5J,
collectively, the “Issuers”), The Prudential Insurance Company of America
(“PICA”), Pruco Life Insurance Company (“Pruco”) and Prudential Retirement
Guaranteed Cost Business Trust (“PRG”), PAR U Hartford Life Insurance Comfort
Trust (“PAR”; PICA, Pruco, PRG and PAR, collectively, the
 “Holders”).  Capitalized terms used herein that are not otherwise defined
herein shall have the meaning specified in the Note Agreement. 

The Issuers have requested that the Holders agree to certain amendments to the
Note Agreement as set forth below.  Subject to the terms and conditions hereof,
the Holders are willing to agree to such request.  Accordingly, and in
accordance with the provisions of paragraph 11C of the Note Agreement, the
parties hereto agree as follows:

SECTION 1.Amendments to the Note Agreement.  From and after the Effective Date
(as defined in Section 4 hereof), the Note Agreement is amended as follows:

1.1Paragraph 6A(1) is amended and restated as follows:

6A(1).Tangible Net Worth.  Each Issuer covenants that it will not permit the
Tangible Net Worth of the Company and its Subsidiaries to be:








(i)as of September 2, 2017, less than Sixty Million Dollars ($60,000,000); and

(ii)as of the last day of each fiscal month following the fiscal month ended
September 2, 2017, less than the sum of the minimum Tangible Net Worth from the
immediately preceding fiscal month plus fifty percent (50%) of the consolidated
net income of the Company and its Subsidiaries of the fiscal month then ended,
if positive.

Notwithstanding the foregoing, the parties acknowledge and agree that the effect
of the 2015 Tender Offer, the 2017 Tender Offer and the 2020 Tender Offer shall
be excluded in the foregoing covenant calculation.

1.2Clause (b) of paragraph 6E is hereby amended by deleting the reference to
“$5,000,000” contained therein and inserting “$6,000,000” in lieu thereof.

1.3Paragraph 10B is hereby amended by adding the following new definition in the
appropriate alphabetical order:

“2020 Tender Offer” shall mean a tender offer for shares of the Company’s common
stock, with the aggregate tender offer price funded with a combination of cash
and borrowings under the Credit Agreement pursuant to the terms of the offer to
purchase for cash to be dated December 2019 and filed with the Securities and
Exchange Commission.

SECTION 2.  Consent to 2020 Tender Offer.    Effective on the Effective Date,
the Required Holder(s) hereby consent to the 2020 Tender Offer, provided, that
at the time of the payment of the purchase price for the tendered shares no
Default or Event of Default then exists or could result therefrom (after taking
into account the effect of this letter). The foregoing consent is limited to the
specific provisions referenced above and does not constitute a consent to the
non-compliance with any other provision of the Note Agreement or any document
relating thereto, nor does such consent indicate any agreement on the part of
any Holder to grant any such consent in the future, and the foregoing limited
consent shall be limited precisely as written and shall relate solely to the
Note Agreement and the documents related thereto in the manner and to the extent
described herein, and nothing in this letter agreement shall be deemed to
(i) constitute a consent to or waiver of any Defaults or Events of Default
existing under the Note Agreement or any document relating thereto (other than
in the manner and to the extent described in the foregoing limited consent), or
(ii) prejudice any right or remedy that any Holder may now have (after giving
effect to the foregoing limited consent) or may have in the future under or in
connection with the Note Agreement or any document relating thereto.

SECTION 3.  Representations and Warranties.    Each Issuer represents and
warrants that (a) the execution and delivery of this letter by each Issuer have
been duly authorized by all necessary corporate action on behalf of the Issuers,
this letter has been executed and delivered by a duly authorized officer of the
Issuers, as applicable, and this letter constitutes the legal, valid and binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their terms,






except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law), (b) each
representation and warranty set forth in paragraph 8 of the Note Agreement and
the other Transaction Documents to which it is a party is true and correct as of
the date of execution and delivery of this letter by the Issuers with the same
effect as if made on such date, before and after giving effect to this letter
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they were true and correct as of such earlier date),
(c) no Event of Default or Default exists or has occurred and is continuing on
the date hereof, before and after giving effect to this letter and (d) neither
any Issuer nor any Subsidiary has paid or agreed to pay, and neither any Issuer
nor any Subsidiary will pay or agree to pay, any fees or other consideration to
any Person in connection with the amendment referenced in Section 4.1(ii)
hereof, other than reimbursement of out-of-pocket fees and expenses of their own
legal counsel and legal counsel to the Banks and the Bank Agent.

SECTION 4.    Conditions Precedent.  The amendments in Section 1 and the consent
in Section 2 of this letter shall become effective as of the date (the
“Effective Date”) that each of the following conditions has been satisfied:

4.1Documents.Each Holder shall have received original counterparts or, if
satisfactory to such Holder, certified or other copies of all of the following,
in form and substance satisfactory to such Holder, dated the date hereof unless
otherwise indicated, and on the date hereof in full force and effect:

(i)counterparts of this letter executed by the Issuers and the Required
Holder(s); and

(ii)a copy of an amendment to the Credit Agreement, duly executed by the
Issuers, the Bank Agent and the Banks, and the conditions precedent to the
effectiveness of such amendment shall have been satisfied and such amendment
shall be in full force and effect.

4.2Representations and Warranties.    The representations and warranties
contained in Section 3 of this letter agreement shall be true on and as of the
Effective Date.

4.3Financial Condition.    The Holders shall have received evidence that (i) the
Issuers will have at least $5,000,000 of availability under the Credit Agreement
after giving effect to the 2020 Tender Offer and (ii) the Tangible Net Worth of
the Issuers shall be not less than $95,000,000 (excluding the effect of the 2020
Tender Offer), in each case, in form and substance satisfactory to the Required
Holder(s).

4.4Material Adverse Change.  No material adverse change in the business,
condition (financial or otherwise), property, assets, operations or prospects of
the Issuers and their Subsidiaries, taken as a whole, since December 29, 2018
shall have occurred or be threatened, as determined by such Holder in its sole
judgment.








4.5Fees and Expenses.  The Issuers shall have paid the reasonable fees, charges
and disbursements of Schiff Hardin LLP, special counsel to the Holders, incurred
in connection with this letter agreement.

4.6Proceedings.  All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter and all documents
incident thereto shall be satisfactory to such Holder and its counsel, and such
Holder shall have received all such counterpart originals or certified or other
copies of such documents as they may reasonably request.

SECTION 5.Reference to and Effect on Note Agreement; Ratification of Transaction
Documents.  Upon the effectiveness of the amendments in Section 1 and the
consent in Section 2 of this letter, each reference to the Note Agreement in any
other document, instrument or agreement shall mean and be a reference to the
Note Agreement as modified by this letter.  Except as specifically set forth in
Section 1 and Section 2, the Note Agreement shall remain in full force and
effect and is hereby ratified and confirmed in all respects.  Except as
expressly amended hereby, each of the Note Agreement and the other Transaction
Documents are hereby ratified and confirmed in all respects and shall continue
in full force and effect. Except as specifically stated in this letter, the
execution, delivery and effectiveness of this letter shall not (a) amend the
Note Agreement or any Note, (b) operate as a waiver of any right, power or
remedy of any holder of the Notes, or (c) constitute a waiver of, or consent to
any departure from, any provision of the Note Agreement or any Note at any
time.  The execution, delivery and effectiveness of this letter shall not be
construed as a course of dealing or other implication that any holder of the
Notes has agreed to or is prepared to grant any consents or agree to any waiver
to the Note Agreement in the future, whether or not under similar circumstances.

 

SECTION 6.Release.   Each of the Issuers hereby absolutely and unconditionally
releases and forever discharges each Holder, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, counterclaims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the Issuers has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this letter, whether such claims,
counterclaims, demands or causes of action are matured or unmatured or known or
unknown.

 

SECTION 7.Expenses.   Each Issuer hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by any holder of the Notes, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by any holder of the Notes in connection with this letter agreement or
the transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby.  The obligations of the Issuers under this
Section 7 shall survive transfer by any holder of any Note and payment of any
Note. 








SECTION 8.Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

SECTION 9.  Counterparts; Section Titles.  This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart of this letter. The section titles contained in
this letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

(Signature Page Follows)

 

 








Very truly yours,

THE PRUDENTIAL INSURANCE COMPANY

 OF AMERICA

 

 

By:  _/s/ ANNA SABISTON_______________

Vice President

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

By:  _/s/ ANNA SABISTON_______________

Assistant Vice President

 

 

PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST

 

By:Prudential Retirement Insurance

and Annuity Company (as Grantor)

 

By:PGIM, Inc.  (as Investment Manager)

 



By: _/s/ ANNA SABISTON_______________

Vice President

 

 

PAR U HARTFORD LIFE INSURANCE

 COMFORT TRUST

 

By:Prudential Arizona Reinsurance Universal Company, as Grantor

 

By:PGIM, Inc., as Investment Manager

 

 

By: _/s/ ANNA SABISTON_______________

Vice President

 

 

 

 



Amendment No. 2 to Note Agreement



 

The foregoing letter is
hereby accepted as of the
date first above written.



WINMARK CORPORATION



By:_/s/ BRETT D. HEFFES__________
  Name:  Brett D. Heffes
  Title:   Chief Executive Officer

WIRTH BUSINESS CREDIT, INC.



By:_/s/ BRETT D. HEFFES__________
  Name:  Brett D. Heffes
  Title:   Treasurer

WINMARK CAPITAL CORPORATION



By:_/s/ BRETT D. HEFFES____________
  Name:  Brett D. Heffes
  Title:   Chief Financial Officer and Treasurer

GROW BIZ GAMES, INC.



By:_/s/ BRETT D. HEFFES____________
  Name:  Brett D. Heffes
  Title:   Treasurer

 

Amendment No. 2 to Note Agreement

